240 Ga. 170 (1977)
240 S.E.2d 68
BOYER
v.
THE STATE.
32944.
Supreme Court of Georgia.
Decided November 8, 1977.
Falligant, Sims & Hunter, W. David Sims, for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, Staff Assistant Attorney General, for appellee.
PER CURIAM.
On December 18, 1975, the appellant was sentenced to death for rape, ten years' imprisonment for kidnapping, and twelve months' imprisonment for theft of a motor vehicle. His only grounds of appeal relate to the imposition of the death penalty in his rape conviction.
Since death to the victim did not result, under Coker v. Georgia, 433 U. S. ___ (97 SC 2861, 53 LE2d 982) and *171 Collins v. State, 239 Ga. 400 (236 SE2d 759) (1977), the death penalty for rape must be set aside.
The case is remanded herewith to the trial court for resentencing on the rape conviction after proper hearing. Code Ann. §§ 26-2001, 27-2503 (a).
Judgment affirmed in part, reversed in part and remanded with direction. All the Justices concur.